Citation Nr: 1633513	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative joint disease from November 12, 2008.  


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and September 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased disability rating in excess of 10 percent for the left knee disability.  In August 2015, the Board remanded the appeal to obtain updated VA treatment records and a new VA examination regarding the severity of the left knee symptomatology.  As indicated above, and in the August 2015 remand, the Board has determined that the June 2009 decision in on appeal before it.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

Updated VA treatment records were obtained and in November 2015 the Veteran was provided with a new VA examination; therefore, the Board finds there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire rating period on appeal from November 12, 2008, the left knee disability has been manifested by symptoms of pain, weakness, stiffness, feelings of giving way, crepitus, and limitation of flexion, at worst, to 40 degrees, and limitation of extension, at worst, to 5 degrees.  

2.  For the entire rating period on appeal from November 12, 2008, the left knee disability has not been manifested by symptoms of ankylosis, instability, flexion limited to 30 degrees, extension limited to 10 degrees, dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint, impairment of the tibia or fibula, or genu recurvatum.   


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for the left knee degenerative joint disease have not been met or more nearly approximated for the entire rating period from November 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2009.  An additional letter was sent in June 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2009, June 2011, December 2012, and November 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, including range of motion testing that addressed pain on weight bearing and active and passive motion, and discussed functional impairments of the left knee disability.  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but withdrew the hearing request in an April 2015 written statement.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Increased Rating for the Left Knee Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability rating shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a 10 percent disability rating for the left knee degenerative arthritis under Diagnostic Code 5260, 38 C.F.R. § 4.71a.  The Diagnostic Codes that rate on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  Id.

Diagnostic Code 5003 rates arthritis of the joints.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

Throughout the course of the appeal, the Veteran generally contends that the left knee symptoms are worse than the assigned 10 percent.  The Veteran stated that the left knee symptoms of increased pain and stiffness cause difficulties standing from a sitting position, climbing stairs, walking, and the ability to bend.  See April 2009 statement from the Veteran.  

In April 2009, the Veteran was provided a VA examination to help assess the severity of the left knee disability.  At that time, the Veteran reported symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  He reported daily flare-ups that occur from walking or getting in or out of the bathtub that are an 8 out of 10 on the pain scale.  At that time, flexion was limited to 95 degrees, with pain at 40 degrees.  Extension was limited to 5 degrees.  The VA examiner stated there was no evidence of instability, edema, or effusion upon examination.  

In June 2011, the Veteran was afforded another VA examination to help assess the severity of the left knee disability.  At that time, the Veteran reported symptoms of pain and weakness, but did not report symptoms of locking.  However, the Veteran later reported that he suffers generally from abnormal movement, described as symptoms of popping or locking.  The Veteran additionally reported that his knee will give way and he needs a cane, and denied experiencing flare-ups.  At that time, flexion was limited to 40 degrees, and the Veteran had full extension.  The VA examiner reported there was no evidence of instability or effusion on examination, and the VA examiner reported that the left knee disability limits prolonged standing and walking.  

In December 2012, the Veteran was provided another VA examination to help assess the severity of the left knee disability.  At that time, the Veteran reported receiving steroid injections approximately every four months to manage the pain, and that he must wear knee braces and use a cane due to his knee giving way.  The Veteran denied experiencing flare-ups.  At that time, the Veteran had full flexion (140 degrees) and full extension (0 degrees).  Instability tests were normal and the VA examiner reported there was no evidence or history of recurrent patellar subluxation or dislocation or frequent episodes of locking or effusion.  

In November 2015, pursuant to the Board's August 2015 remand instructions, the Veteran was afforded another VA examination to help assess the current severity of the left knee disability.  At that time, the Veteran reported that he was advised he needs surgery on the knee, but the doctors will not do the surgery until after the Veteran loses weight.  The Veteran reported left knee pain that is treated with steroid injections.  The Veteran reported that at the time of the examination he was experiencing a flare-up, with worsening pain since July 2015.  The Veteran reported that the current pain level is 7 out of 10, but that he does not have pain in the knee if he is not weight-bearing and when the leg is stretched out.  Flexion was limited to 80 degrees, with evidence of pain upon weight bearing.  Extension was to 0 degrees.  The Veteran reported a history of recurrent lateral instability; however, all instability testing for the left knee was normal.  The VA examiner noted small effusion of the left knee, and reported that the Veteran cannot walk more than 1/8 of a mile and needs a brace and cane for adequate ambulation, but the Veteran is able to perform activities of daily living and household chores.  

In April 2016, the November 2015 VA examiner provided an addendum opinion to the November 2015 examination report.  The VA examiner stated that, while the Veteran reported a history of instability of the left knee at the examination, there was no subluxation or instability on the physical examination.  Furthermore, the VA examiner clarified that imaging reports do not show any meniscal condition and opined that any effusion of the left knee is due to arthritis and not a meniscal condition.  

VA treatment records show complaints of and treatment for left knee degenerative arthritis for the entire rating period on appeal.  In February 2009, the Veteran reported pain on the medial side of the left knee with some instability, and the VA physician noted plus 1 effusion and crepitus.  Active range of motion was from 0 to 100 degrees.  Instability testing was normal.  

In December 2009, the Veteran was treated for the left knee disability.  At that time, the Veteran reported using bracing and a cane.  Flexion was limited to 120 degrees, and there was plus 1 effusion and crepitus.  Instability testing was normal 

In August 2010, the Veteran was treated for the left knee disability.  At that time, flexion was limited to 120 degrees, with plus  1 effusion and crepitus.  Instability testing was normal.  

In November 2010, the Veteran follow-up with the left knee treatment, and at that time, the Veteran had full active range of motion without swelling.  There was tenderness to palpation over the medial and lateral joint line.  

In August 2011, the left knee disability was reevaluated.  The Veteran reported continuing to use a knee brace and cane.  Flexion was limited to 120 degrees, with crepitus and plus 1 effusion.  Instability testing was normal.  

In August 2012, the left knee disability was again reevaluated.  At that time, flexion was limited to 120 degrees, with plus 1 effusion and crepitus.  Instability testing was normal. 

In July 2014, the Veteran sought treatment for the left knee disability.  At that time, the Veteran reported no knee pain at rest, but significant pain on weight bearing and movement.  The Veteran denied swelling.  Passive range of motion was from 0 to 100 degrees, and active range of motion was from 0 to 110 degrees.  Instability testing was normal.  

June 2016 VA treatment notes show that the Veteran reported continued pain in the left knee, and that the knee feels unsteady.  The Veteran stated the knee brace helps.  No range of motion testing was conducted at that time. 

In December 2015, the Veteran sought treatment for the left knee disability to receive a steroid injection.  At that time, the VA physician noted crepitus, but "good" range of motion (without recording objective measurements of range of motion) and no effusion.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for a rating in excess of 10 percent for the left knee disability have not been more nearly approximated for the entire rating period on appeal from November 12, 2008.  The left knee disability has been manifested by symptoms of pain, weakness, stiffness, feeling of giving way, crepitus, and flexion limited, at worst, to 
40 degrees, and extension limited, at worst, to 5 degrees.  These symptoms more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 5260 for flexion limited to 45 degrees, but less than 30 degrees, and noncompensable limitation of extension to 5 degrees under Diagnostic Code 5261.  

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5260 have not been more nearly approximated for the entire rating period.  At the April 2009 VA examination, flexion was limited to 95 degrees, but pain began at 
40 degrees with extension limited to 5 degrees, and at the June 2011 VA examination flexion was limited to 40 degrees with pain at 40 degrees, and the Veteran had full extension, neither of which worsened on repetitive testing.  The Board finds that, even taking into account additional functional loss during flare-ups, the ranges of motion for those periods that do not more nearly approximate the criteria for a 20 percent under Diagnostic Code 5260 based on flexion limited to 
30 degrees or a compensable rating under Diagnostic Code 5261 for extension limited to 10 degrees.  

The Board additionally finds that a separate rating for instability of the left knee under Diagnostic Code 5257 is not warranted for any period.  For the entire rating period on appeal from November 12, 2008, all joint stability testing has been normal.  The Board has considered that the Veteran wears knee brace and the Veteran's competent lay statements of regarding symptoms of the left knee giving way; however, the Board finds that medical evidence of normal instability testing for the entire rating period on appeal is more probative that the Veteran's lay statements of feelings of instability and giving way, and does not suggest instability of the left knee or any symptoms of instability of the left knee to warrant a rating under Diagnostic Code 5257.

The Board further finds that a separate rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While he complained of locking at the April 2009 VA examination, the Veteran has not endorsed symptoms of locking at any other point during the period on appeal, including to VA examiners and treating VA physicians.  The Veteran reported symptoms of abnormal movement such as popping or locking at the June 2011 VA examination; however, he specifically denied the symptom of locking during the same examination.  The Board further notes that VA treatment records show effusion of the left knee; nonetheless, the evidence of record does not show frequent episodes of locking, as locking was only reported once, and effusion that would more nearly approximate the criteria for a separate rating under Diagnostic Code 5258.  38 C.F.R. §§ 4.3, 4.7.   

Lastly, the Board finds that, for the entire increased rating period from November 12, 2008 no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  A separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the left knee disability has been otherwise manifested by symptomatic removal of the semilunar cartilage.  Furthermore, Diagnostic Code 5262 does not apply, as there is no evidence of malunion or nonunion of the tibia or fibula of the left knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the lay and medical evidence does not demonstrate ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  Additionally, there is no evidence that the Veteran underwent a knee replacement of the left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  Id.  Finally, as the evidence of record does not reflect that the Veteran has genu recurvatum of the left knee, Diagnostic Code 5263 does not apply.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 specifically provides disability ratings on the basis of limitation of motion, including limitation of flexion caused by pain.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, the Board finds that the functional impairment caused by the pain and subjective feeling of giving way associated with the left knee disability is contemplated by the 10 percent disability ratings assigned.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2015); see also DeLuca at 204-07.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disability is more nearly approximated by a 10 percent rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.3, 4.7.  


Extraschedular and TDIU Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the left knee disability are contemplated by the rating schedule.  The Veteran has described symptoms of pain, limitation of motion, tenderness, crepitus, giving way, and effusion that interfere with his ability to walk, stand, sit, climb stairs, and bath.  The schedular rating criteria provide for limitation of motion due to pain, and Diagnostic Codes 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  Additionally, crepitation is defined as a sound like that made by throwing water into a fire...the noise made by rubbing together the ends of a fractured bone.  See Burton v. Shinseki, 25 Vet. App. at 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007).  Crepitation is specifically considered under the schedular rating criteria under 38 C.F.R. § 4.59 (Crepitation whether in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased).  Feelings of giving way are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  Moreover, to the extent that feelings of giving way are similar to instability of station, such functional impairment is contemplated under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, interference with standing, sitting, bathing, and walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing, walking, and sitting cause incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to Diagnostic Code 5260.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the appeal for a higher rating.  In this case, while the Veteran stated he has retired, the Veteran has not contended, and the record does not otherwise suggest, that the left knee disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.

ORDER

An increased rating in excess of 10 percent for the left knee degenerative joint arthritis is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


